Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 22, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141691 & (65)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CANDICE BINNO, Personal Representative                                                                  Brian K. Zahra,
  of the Estate of RYAN BINNO, Deceased,                                                                             Justices
                 Plaintiff-Appellant/
                 Cross-Appellee,
  v                                                                SC: 141691
                                                                   COA: 291437
                                                                   Oakland CC: 2007-086216-NO
  FREDERICK BINNO,
           Defendant-Appellee/
           Cross-Appellant,
  and
  GIAN BENCIVENGA and JEFFREY DABISH,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REVERSE only that portion of the judgment of the Court of Appeals holding
  that two of the defendants owed the decedent a statutory duty of care under the Natural
  Resources and Environmental Protection Act, MCL 324.101 et seq. As the trial court
  correctly concluded, these defendants were not “operating” a vessel within the meaning
  of MCL 324.80103(g), (h), in these circumstances. We AFFIRM the judgment of the
  Court of Appeals in all other respects.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 22, 2011                      _________________________________________
         p0419                                                                Clerk